SCOTT, J.
Upon notification by defendant’s decedent that he refused to fulfill the contract on his part, the plaintiff’s assignor should have discontinued the publication of the advertisement. It had no right to proceed after such countermand. Mendell v. Willyoung, 42 Misc. Rep. 210, 85 N. Y. Supp. 647. For the unexpired term of the contract the plaintiff’s only claim was for damages. No proof of such damages was offered. Therefore there was nothing on which to base any larger judgment than was rendered.
Judgment affirmed, with costs. All concur.